DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vertanen (US 2009/0200823) in view of Johnson (US 2005/0017038).
Regarding claim 1, Vertanen discloses a cargo rack 100 for a utility task vehicle 10, comprising: a cargo bed 100, wherein a bottom of said cargo bed is supported by a frame 122/124/123/121/125/126 (Figure 6b), wherein said frame is fastenable to a bed 18 of a utility task vehicle; wherein said cargo bed 100 has a down position (Figure 1b) when fastened (see bolts 108/114) to said bed 18 of said utility task vehicle. Vertanen does not discloses a plurality of side support that can be optionally installed to define an up position. However, Johnson discloses optional side supports 30 for securing a cargo bed 24 in an up position (Figure 1/2). Johnson further discloses that the cargo bed 24 could also be secured directly to the bed 14/16 thereby defining a down position (see paragraph [0004]-[0006] disclosing down positioning of the cargo bed without use of the side supports 30. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide similar side supports to the cargo bed 100 of Vertanen in order to enable the cargo bed to be raised to a position above the bed 18 thereby allowing the bed 18 to still be used in conjunction with the cargo bed 100 (i.e. to increase storage space/capacity). In doing so, said plurality of side supports would be fastened to said cargo bed and to said utility task vehicle when said cargo rack is in said up position and wherein said plurality of side supports are not fastened to said cargo bed or said utility task vehicle when said cargo rack is in said down position.
Regarding claims 2-5, Vertanen discloses a divider 220 positioned in said cargo bed of said cargo rack, the divider comprising handle 234 and openings (see 236 and openings for fasteners as in Figure 19b) operable to secure goods to said divider, and wherein said divider is received in a slot 145/154 in a bottom of said cargo bed.
Regarding claims 6 and 7, a headache rack 220 fastenable to said utility task vehicle, said headache rack comprises a frame 238 and a plurality of side plates 224/226/228 attached to said frame. It is noted that the claims do not require the combination of the divider and headache rack and therefore there is nothing preventing member 220 from being considered both a divider and a headache rack as it discloses the claimed structure of both. 
Regarding claim 14, a standoff tube 238 is attached to an exterior surface of said cargo bed of said cargo rack (to degree claimed tube 238 is a standoff tube noting that no particular structure other a tube is required by the claim).
Regarding claims 15 and 16, the quick release fasteners are only functionally claimed and the frame of said cargo bed and side supports are “fastenable” with quick release fasteners to the degree presently claimed. 

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowed. 

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. Applicant argues that the previous identified frame members 422/425/421/428 of Vertanen are not fastenable to the bed of the vehicle, specifically noting that rails 102 and 104 are used to secure the rack to the walls of the vehicle bed. However, the claims on recite that the frame is “fastenable to a bed of a utility task vehicle” and does not define any specific fastening structure of the frame over that which is disclosed by Vertanen. The frame 122/124/123/121/125/126 identified by Examiner is “fastenable” to a vehicle bed to the degree presently claimed. For example, the frame is capable of being fastened with screws or clamps to the bed of the vehicle. No additional structure is recited in or required by the claims over that which is taught by the modified Vertanen device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734